Citation Nr: 1141167	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  05-36 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residual scarring of the bridge of the nose.  

2.  Entitlement to service connection for fibromyalgia. 

(The issue of whether a May 2010 decision of the Board of Veterans' Appeals should be revised or reversed on the grounds of clear and unmistakable error will be addressed in a separate decision.)  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1984.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  In September 2007, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of the hearing is of record.  

In a May 2010 decision, the Board granted a 10 percent rating for scarring of the bridge of the nose but denied entitlement to a rating in excess of 10 percent.  The Veteran appealed this decision to the Veterans Claims Court.  In an Order dated in February 2011, the Court remanded that portion of the May 2010 decision that denied a claim for entitlement to a rating in excess of 10 percent for scarring of the bridge of the nose pursuant to a Joint Motion for Partial Remand (JMR), and this matter will be adjudicated below.  

In addition to the May 2010 adjudication described above, the Board remanded claims for service connection for a right arm disorder to include carpal tunnel syndrome, a right shoulder disorder, neck disorder, and low back disorder for additional development.  The Veteran's appeal to the Court delayed development of these issues by the RO, and the RO is directed to complete the development with respect to these issues requested in the May 2010 Board remand.   

The May 2010 remand also directed the RO to complete a Statement of the Case (SOC) addressing several additional issues adjudicated by the RO in a November 2009 rating decision as to which the Veteran filed a Notice of Disagreement (NOD) in December 2009, pursuant to Manlincon v. West, 13 Vet. App. 238 (1999).  The RO completed an SOC addressing those issues in April 2011, but the Veteran did not file a timely substantive appeal.  As a result, none of the issues addressed in the April 2011 SOC is properly before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b)(1) (2011).  

With respect to an additional claim adjudicated by the RO after the May 2010 Board decision, because the Veteran filed a timely NOD in October 2010 with respect to the denial of service connection for fibromyalgia in a September 2010 rating decision, this issue must be remanded to the RO for the completion of an SOC, under Manlincon.  


FINDINGS OF FACT

1.  Residual scarring above the nose is 1.5 cm in length and 18 mm (1.8 cm) to 1 inch in maximum width and has been elevated for the entirety of the period on appeal.  

2.  Residual scarring above the nose is not adherent to underlying tissue, does not involve visible or palpable tissue loss, and does not does not involve in an area exceeding six square inches (39 sq cm) or have any of the following:  hypo or hyperpigmentation, abnormal skin texture, missing underlying soft tissue, or indurated or inflexible skin.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for residual scarring of the bridge of the nose have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.118, Diagnostic Code (DC) 7800 (effective prior to October 23, 2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011). 

The Veteran filed a compensation claim for residuals of a face injury that was received on December 19, 2003, which the RO adjudicated as an increased rating claim for the scar on the nose.  He testified at the September 2007 Board hearing that the scar was still visible and tender and was irritated from wearing glasses. 

The regulations for evaluating disorders of the skin were changed effective October 23, 2008, but only apply to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708- 4712 (Sept. 23, 2008).  Because the Veteran filed his claim in December 2003, the revised regulations do not apply to this claim. 

The Veteran's scar on the bridge above his nose is rated under DC 7800, which provides that ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq cm); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq cm); and (8) skin indurate and inflexible in an area exceeding six square inches (39 sq cm).  

Under DC 7800, a rating of 10 percent requires one characteristic of disfigurement.  A rating of 30 percent is warranted where there are two or three characteristics of disfigurement, a rating of 50 percent is warranted where there are four characteristics of disfigurement, and a rating of 80 percent is warranted where there are six or more characteristics of disfigurement.  Ratings of 30, 50, and 80 percent are also warranted where there is visible or palpable tissue loss and additional symptomatology. 

An August 2004 VA examination report shows that on physical examination, the scar was at the upper part of the bridge of the nose and was fading.  The scar measured approximately 1.5 cm in length and there was no depression or elevation noted, or keloid formation.  The scar was healed and nontender, and was very minimally disfiguring.  It was movable and superficial, blending with the surrounding area.  By palpation, there did not seem to be any significant loss of tissue underneath the scar.  The Veteran reported that the scar did not really bother him. 

An April 2008 VA examination report shows that the Veteran had a scar on the bridge of the nose that was elevated approximately 2 mm.  There was no keloid but there was a slight decrease in pigmentation.  He described pain at the scar as "pins and needles" aggravated by eye glass wearing.  The maximum width was 18 mm and the maximum length was 7 mm.  There was tenderness to palpation of the scar.  

There was no adherence to underlying tissue and the scar did not result in limitation of motion or loss of function.  There was no underlying soft tissue damage, skin ulceration or breakdown over scar, or disfigurement of the head, face, or neck.  The scar was lighter than normal.  There was no inflexibility.  The diagnosis was scar of the bridge of the nose.  A colored photographed of the scar was included with the examination. 

An August 2009 VA examination report shows the maximum width of the scar was 1.0 in and maximum length was 0.8 in.  The scar was tender to touch with no signs of skin breakdown.  The scar was superficial and had no inflammation, edema, or keloid formation.  The skin was not indurated or inflexible.  The contour was not elevated or depressed and the scar was not adherent to underlying tissue. There were no other disabling effects.  The skin had an area of abnormal texture that was soft and puffy and lighter than normal measuring less than 6 sq. in (39 sq. cm).  The diagnosis was facial scar.  

The evidence also includes a color photograph of the service connected scarring.  This photograph provides a magnified view of the scarring in question, with some indication of the elevation noted upon VA examination in April 2008.  As noted above, one of the characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 is elevated scarring.  Therefore, because the April 2008 VA examination also demonstrated a scar that was 1.8 cm in width, and a scar that is at least 0.6 cm in width is one characteristic of disfigurement, the April 2008 VA examination demonstrated two disfiguring characteristics.  

As a 30 percent rating is warranted for two disfiguring characteristics under DC 7800, the JMR found that the Board erred by not considering whether the Veteran was entitled to a staged rating based on the April 2008 VA examination findings.  

It is not entirely clear why the scar was listed as "elevated" upon the April 2008 VA examination but not on those conducted in August 2004 and August 2009.  It is possible that the small degree (2 mm) of elevation as noted in April 2008 make it difficult for detection.  However, given the nature and age of the scarring in question, it would not be reasonable to conclude that the elevation shown upon examination in April 2008 was a temporary manifestation for which compensation would only be warranted for a discrete "stage" in time.  

With the benefit of magnification, the photograph of the scarring of the record arguably demonstrates the elevation recorded at the April 2008 VA examination that may not have been easily detected upon visual inspection at the August 2004 and August 2009 VA examinations.  

As such, and given the provisions of 38 C.F.R. § 4.7 with regard to the assignment of the higher of two evaluations when there is a question as to which of two evaluations will be assigned, the Board will resolve all reasonable doubt in the Veteran's favor and find that the criteria for a 30 percent rating for the residuals of nasal scarring under DC 7800 are met for the entirety of the period from date of claim, December 19, 2003, based on the presence of two disfiguring characteristics.  

As for a rating in excess of 30 percent, clinical evidence does not show that the service connected scar above the nose is 5 or more inches (13 or more cm) in length or adherent to underlying tissue.  This evidence also does not show any of the following in an area exceeding six square inches (39 sq cm):  hypo or hyperpigmentation, abnormal skin texture, the loss of underlying soft tissue, or indurated or inflexible skin.  

As such, the clinical evidence shows only 2 characteristics of disfigurement, and not the four such characteristics required for a 50 percent rating under DC 7800.  Visible or palpable tissue loss which, in combination with other manifestations, would warrant a 50 percent rating under DC 7800 is also not demonstrated.

A review of the other potentially applicable diagnostic codes does not reveal a provision which would afford a rating in excess of 30 percent.  Specifically, DC 7805 evaluates scars based on limitation of function of affected part, but the scar above the nose does not cause any limited function of the bridge of the nose.  

The August 2004 VA examination report notes that there was no deviation or deformity of the bridge of the nose.  Nasal passages were patent but narrow and symmetric.  There was some moderate hyperemia and edema of the mucosa that appeared to be boggy, and moderate clear secretions at the nasal passages.  The examiner commented that although the Veteran complained of difficulty breathing through the nose, physical examination was fairly unremarkable, as described above. 

The Board has also considered the Veteran's statements that his disability is worse. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As a result, and to the extent it is contended that entitlement to a rating in excess of the 30 percent rating granted herein is warranted, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony). 

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  

Further, the Veteran's scar is shown as 1.8 cm to 1 inch in width, but this does not denote an exceptional or unusual disability picture.  He also has not required hospitalization due to the service-connected disability, and marked interference with employment has not been shown. The record shows that he is not presently employed and that he is receiving SSA benefits for psychiatric and orthopedic disorders, not on the basis of residual scarring.  Moreover, Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Additionally, an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has not asserted, nor does the evidence show, that he is unemployed due to the scar above his nose.  The August 2009 VA examination report noted that he was unemployed due to physical complaints but there is no indication that this was due to his scar.  There were no effects of daily living noted with respect to the scar.  As the issue of entitlement to a TDIU has not been raised as part of the increased rating claim for the scar above the nose, it is inapplicable in this case. 

In sum, and after resolving all reasonable doubt in the Veteran's favor, the evidence beginning with date of claim approximates the criteria for a 30 percent rating, but no higher, for the scar above the nose.  To the extent that any further increase was denied, the preponderance of the evidence is against the claim and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO provided the Veteran with notice regarding the claim for an increased rating for scarring of the nose scar by letter dated in September 2004, issued after the initial denial of this claim by rating action in August 2004 but prior to a subsequent rating decision denying the claim in December 2004.  The RO provided him with follow-up notice in June 2008 and August 2009 which included the criteria for assigning effective dates and disability ratings, to include those specific to the skin disability at issue, subsequent to the initial adjudication. 

The Veteran has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a July 2009 Supplemental Statement of the Case (SSOC).  The notification complied with the specificity requirements of Dingess v. Nicholson identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While additional evidence has been received since the July 2009 SSOC in the form of voluminous VA outpatient treatment records dated through March 2011, as none of these records contains any clinical findings pertinent to the nature of the nasal scarring at issue, a remand for consideration of this evidence in another SSOC is not indicated.   

The notification letters informed the Veteran that to substantiate his increased rating claim for the scar above his nose, he must submit evidence that the scar symptoms had become worse.  Moreover, the June 2008 and August 2006 letters also included the specific diagnostic criteria used to rate the scar.  This is deemed more than sufficient, as notice described in 38 U.S.C.A. § 5103(a) need not be Veteran-specific and generic notice is all that is required under Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007); see also Vazquez-Flores v. Shinseki, 580 F.3d. 1270, 1278-1281 (Fed. Cir. 2009). 

Next, to the extent that a notice letter pertinent to the claim at issue was not provided prior to initial adjudication in August 2004, the Veteran has not alleged nor demonstrated any prejudice with regard to the notice provided, including the timing of such notice.  See Shinseki v. Sanders, supra (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, supra.  This fact notwithstanding, the Board otherwise finds that any timing defect has been cured because of the receipt of adequate VCAA notice that was followed by readjudication of the claim as discussed above. 

As for the duty to assist, VA has obtained service treatment records and Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, afforded him physical examinations, obtained medical opinions as to the severity of the scar above the nose, and afforded him the opportunity to give testimony before the Board.  All known and available records relevant to the issue adjudicated below have been obtained and associated with the claims files.  Neither he nor his representative has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  As it finds that VA has substantially complied with the notice and assistance requirements and he is not prejudiced by a decision on the claim at this time, the Board will proceed with appellate review.


ORDER

A 30 percent rating, but no higher, for residual scarring of the bridge of the nose is granted effective from December 19, 2003, subject to the laws and regulations affecting the payment of benefits. 


REMAND

As indicated in the introduction, the issue of entitlement to service connection for fibromyalgia requires adjudication by SOC to comply with the holding in Manlincon.  Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect to the issue of service connection for fibromyalgia.  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  

If, and only if, the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review of the issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


